DETAILED ACTION
This office action response the Request for Continued Examination application on 04/15/2022.
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
Response to Amendment
This communication is in response to the amendments filed on April 15, 2022. Claims 1, 2, 10, 11, 19, and 20 have been amended. Claim 1-20 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10,  and 19 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11, 14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nordmark et al. (U.S. Patent Application Publication No. 2008/0151893), (“D1”, hereinafter), in view of Jain et al. (U.S. Patent Application Publication No. 2016/0094661), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a method comprising: 
establishing, by a host computing device, a network service within a software container (or virtual machine, VM) established on the host computing device ([see, e.g., the host 101 with a multiple containers (e.g., container 1 (128), container 2 (130), container 3 (132)), each of which is connected to a virtual network stack established, [0021], and Fig. 1-2]); 
receiving, by the host computing device via a first port of the host computing device, a data packet of a request from a second computing device ([see, e.g., wherein the requests services, receiving the packet in a network interface card (NIC), [0009-0010, 0059], and Fig. 1, 6])  and formatted for execution by the network service, the first port assigned to the host computing device ([see, e.g., a host (101), multiple NICs (e.g., NIC 1 (100), NIC 2 (102), NIC 3 (103), NIC 4 (104)) connected to different networks, [0021-0022], and Fig. 1]), and 
forwarding, by the host computing device, the data packet to the second port assigned to the network service ([see, e.g., packets are forwarded from a virtual NIC (e.g., virtual NIC 1 (106), virtual NIC 2 (108), [0024], and Fig. 1]), 
responsive to a network address translation rule associating the second port of the software container with the first port of the host computing device ([see, e.g., virtual network stack (virtual network stack 1 (122) or virtual network stack 2 (124)) may also process the packet (e.g., authenticating the packet, encrypting/decrypting the packet, network address translation (NAT), etc.) before sending the packet to the container (container 1 (128) or container 2 (130)) corresponding to the virtual network stack, [0036-0037], and Fig. 1]); and 
processing, by the host computing device, the data packet formatted for execution by the network service within the software container ([see, e.g., wherein the data processing, such as the classifier the packet or even the packet contents, routing container is then able to direct the packet in the appropriate direction upon receiving the packet, [0059], and Fig. 6]).  
D1 doesn’t appear to explicitly disclose: assigning, by the host computing device, a second port of the software container to the network service.
However, D2 discloses assigning, by the host computing device, a second port of the software container to the network service (see, the service nodes (e.g., SVMs) of a SN group are assigned ports of one port group that can be specified on the same host or different hosts, [0119]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide assigning port of the software container results improves performance of the network service that allow the distribution scheme to be easily modified without reconfiguring the servers that transmit the data messages (D2, ¶ [0001]).
As per Claim 2, D1 and D2 discloses the method of claim 1, and D1 further discloses wherein the second port is a port of a second subnetwork of the host computing device to the network service ([see, e.g., a host (101), multiple NICs (e.g., NIC 1 (100), NIC 2 (102), NIC 3 (103), NIC 4 (104)) connected to different networks, [0021-0022], and Fig. 1]).  
As per Claim 3, D1 and D2 discloses the method of claim 1, and D1 further discloses wherein the first port of the host computing device is assigned to a first subnetwork of the host computing device ([see, e.g., a host (101), multiple NICs (e.g., NIC 1 (100), NIC 2 (102), NIC 3 (103), NIC 4 (104)) connected to different networks, [0021-0022], and Fig. 1]).  
As per Claims 6, 14, D1 further discloses wherein the request from the second computing device, external to the host computing device, is to initiate communications with an application executing within the software container ([see, e.g., wherein the Address Resolution Protocol (ARP) by host, an ARP request is broadcast by the first host and received by the second host, which replies with the missing information, [0051], and Fig. 1]).  
As per Claims 9, 17, D1 further discloses further comprising forwarding, by the host computing device, the data packet of the request via the virtual link ([see, e.g., As shown in FIG. 1, the system includes a host (101), multiple NICs, each containers, each of which is connected to a virtual network stack, [0021-0022], and Fig. 1]).  
As per Claim 10, D1 discloses a system comprising: 
a host computing device comprising one or more processors ([see, e.g., the host (101) is a computer system (700) includes a processor (702), [0029, 0063], and Fig. 1, 7]), coupled to memory and configured to: 
establish a network service within a software container established on the host computing device ([see, e.g., multiple containers (e.g., container 1 (128), container 2 (130), container 3 (132)), each of which is connected to a virtual network stack established, [0021], and Fig. 1]);  
receive via a first port of the host computing device, a data packet of a request from a second computing device ([see, e.g., wherein the requests services, receiving the packet in a network interface card (NIC), [0009-0010], and Fig. 1]) and formatted for execution by  the network service, the first port assigned to the host computing device ([see, e.g., a host (101), multiple NICs (e.g., NIC 1 (100), NIC 2 (102), NIC 3 (103), NIC 4 (104)) connected to different networks, [0021-0022], and Fig. 1]); and 
forward the data packet to the second port of the software container assigned to the network service ([see, e.g., packets are forwarded from a virtual NIC (e.g., virtual NIC 1 (106), virtual NIC 2 (108), [0024], and Fig. 1]), responsive to a network address translation rule associating the second port of the software container with the first port of the host computing device ([see, e.g., virtual network stack (virtual network stack 1 (122) or virtual network stack 2 (124)) may also process the packet (e.g., authenticating the packet, encrypting/decrypting the packet, network address translation (NAT), etc.) before sending the packet to the container (container 1 (128) or container 2 (130)) corresponding to the virtual network stack, [0036-0037], and Fig. 1]); and process the data packet formatted for execution by the network service within the software container ([see, e.g., wherein the data processing, such as the classifier the packet or even the packet contents, routing container is then able to direct the packet in the appropriate direction upon receiving the packet, [0059], and Fig. 6]).  
D1 doesn’t appear to explicitly disclose: assign a second port of the software container to the network service;
However, D2 discloses assign a second port of the software container to the network service (see, the service nodes (e.g., SVMs) of a SN group are assigned ports of one port group that can be specified on the same host or different hosts, [0119]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide assigning port of the software container results improves performance of the network service that allow the distribution scheme to be easily modified without reconfiguring the servers that transmit the data messages (D2, ¶ [0001]).
As per Claim 19, is the non-transitory computer readable medium (CRM) claim corresponding to the system claim 10 that has been rejected above.  Applicant attention is directed to the rejection of claim 10.  Claim 19 is anticipated by CRM being performed by the system above and therefore is rejected under the same rational as claim 10.
As per Claim 11, D1 and D2 discloses the system of claim 10, and D1 further discloses wherein the second port is a port of a second subnetwork of the host computing device is assigned to the network service ([see, e.g., a host (101), multiple NICs (e.g., NIC 1 (100), NIC 2 (102), NIC 3 (103), NIC 4 (104)) connected to different networks, for instance, NIC2 (corresponding to second port) configured with Network 2, [0021-0022], and Fig. 1]) and the first port of the host computing device is assigned to a first subnetwork ([see, e.g., a host (101), multiple NICs (e.g., NIC 1 (100), NIC 2 (102), NIC 3 (103), NIC 4 (104)) connected to different networks, for instance, NIC1 (corresponding to first port) configured with Network 1, [0021-0022], and Fig. 1]).  
As per Claim 20, D1 and D2 discloses the computer-readable medium of claim 19, and D1 further discloses wherein  the second port is a port of a second subnetwork of the host computing device to the network service and assign the first port of the host computing device ([see, e.g., a host (101), multiple NICs (e.g., NIC 1 (100), NIC 2 (102), NIC 3 (103), NIC 4 (104)) connected to different networks, for instance, NIC1 (corresponding to first port) configured with Network 1, [0021-0022], and Fig. 1]).  
Claims 4-5, 7-8, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Makhervaks et al. (U.S. Patent Application Publication No. 2015/0067191), (“D3”, hereinafter).
As per Claims 4, 12, D1 doesn’t appear to explicitly disclose: wherein the network service comprises at least one of a Hypertext Transfer Protocol (HTTP) or a Secure Shell (SSH).
However, D3 discloses wherein the network service comprises at least one of a Hypertext Transfer Protocol (HTTP) or a Secure Shell (SSH) ([see, e.g., access credentials such as Secure Shell (SSH) disclosed, [0051]]).   
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide SSH access credentials results improves the scalability and simplicity of such a deployment (D3, ¶ [0041]).
As per Claim 5, D1, D2 and D3 discloses the method of claim 4, and D3 further discloses wherein the network service comprises at least one of a Hypertext Transfer Protocol (HTTP) or a Secure Shell (SSH) ([see, e.g., access credentials such as Secure Shell (SSH) disclosed, [0051]]).   
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide SSH access credentials results improves the scalability and simplicity of such a deployment (D3, ¶ [0041]).
As per Claims 7, 15, D1 doesn’t appear to explicitly disclose: further comprising establishing, by a software container engine, the software container and a bridge configured for the software container engine to communicate with the software container.
However, D3 further discloses further comprising establishing, by a software container engine, the software container and a bridge configured for the software container engine to communicate with the software container ([see, e.g., wherein the entire software container environment 101, communicate with applications deployed in software containers of the software container environment 101 and redirecting the traffic to a software container running in a container engine 114, 116,  [0069-0070], and Fig. 3]).   
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the software container engine to communicate with the software container results improves the scalability and simplicity of such a deployment (D3, ¶ [0041]).
As per Claims 8, 16, D1 doesn’t appear to explicitly disclose: further comprising establishing, by the software container engine, a virtual link between the software container and the bridge.
However, D3 further discloses further comprising establishing, by the software container engine, a virtual link between the software container and the bridge ([see, e.g., wherein the entire software container environment 101, communicate with applications deployed in software containers of the software container environment 101 and redirecting the traffic to a software container running in a container engine 114, 116,  [0069-0070], and Fig. 3]).   
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the software container engine to communicate with the software container results improves the scalability and simplicity of such a deployment (D3, ¶ [0041]).
As per Claim 13, D1, D2, and D3 discloses the system of claim 12, and D3 further discloses wherein the network service, responsive to the request, is configured to establish one of a HTTP session or SSH session ([see, e.g., wherein the HTTP session, the request required access credentials such as Secure Shell (SSH) disclosed, [0051]]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the software container engine to communicate with the software container results improves the scalability and simplicity of such a deployment (D3, ¶ [0041]).
As per Claim 18, D1 and D2 discloses the system of claim 10, and D1 doesn’t appear to explicitly disclose: wherein the software container engine comprises an application delivery controller.
However, D3 further discloses wherein the software container engine comprises an application delivery controller ([see, e.g., a container engine manager (CEM) that manages software containers, [0008]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the container engine manager (CEM) that manages software containers results improves the scalability and simplicity of such a deployment (32, ¶ [0041]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468